                                           Case 2:20-mj-00385-MLP Document 16 Filed 09/15/20 Page 1 of 3
WA/WD PTS-
Supplemental
(01/19)                                             UNITED STATES DISTRICT COURT
                                                                                 for
                                                             Western District of Washington
Shi bley Eric Supplem ental       -
                                                              Report of Supplemental Violations
Date of Report: 09/15/2020
Name of Defendant: Eric Shibley                                 Case Number: MJ20-385
Name of Judicial Officer: The Honorable Michelle L. Peterson, United States Magistrate Judge
Original Offense: Count 1, Wire Fraud; Count 2, Bank Fraud
Date Supervision Commenced: 06/30/2020

Bond Conditions Imposed:

                              x   Travel is restricted to the Western District of Washington or as directed by Pretrial Services.

                              x   Surrender all current and expired passports and travel documents to the court. Do not apply for/obtain a
                                  new passport or travel document from any country without permission of the court. If the surrendered
                                  passport is a foreign passport, it shall be forwarded to Immigration and Customs Enforcement if
                                  defendant is convicted of an offense, unless otherwise ordered by the Court.

                              x   Maintain residence as directed. Do not change residence without prior approval of Pretrial Services or
                                  as directed by Pretrial Services.

                              x   The defendant shall not use, possess or have access to a computer or computer components (functional
                                  or non-functional), including but not limited to hard drives, external storage devices, keyboards, and
                                  mouse, at the defendant’s residence, place of employment, private homes, libraries, schools, or other
                                  public locations, without prior approval of Pretrial Services. In addition, the defendant shall not use,
                                  possess, or have access to PDA’s, gaming systems, and Internet enabled TV devices, nor access the
                                  internet through use of a cellular phone device. The defendant shall not access the internet, or private or
                                  public computer networks, or not have others do so on his/her behalf, without prior approval of Pretrial
                                  Services. The defendant hereby consents to U.S. Pretrial Services' use of electronic detection devices to
                                  evaluate the defendant's access to WiFi (wireless fidelity) connections.

                              x   Provide Pretrial Services with any requested information regarding your financial status, income
                                  sources, and investments. Sign a Release of Information form for Credit Bureau Verification if
                                  requested by Pretrial Services.

                              x   You must contribute towards the costs of the services required by this bond, to the extent you are
                                  financially able to do so, as determined by Pretrial Services.

                              x   Comply with all other court orders or terms of supervision.

                              x   The defendant shall comply with the requirements of the U.S. Probation and Pretrial Services
                                  Computer Monitoring Program as directed. The defendant shall consent to the U.S. Probation and
                                  Pretrial Services Office conducting ongoing monitoring of his/her computer(s), hardware, software,
                                  and any/and all electronic devices/media. The monitoring will include the installation, at the
                                  defendant’s expense, of hardware or software systems that allow evaluation of his/her computer use.
                                  Monitoring may also include the retrieval and copying of all data from his/her computer(s) or any/and
                                  all other electronic devices/media. The defendant may be subject to quarterly polygraph testing at
                                  his/her expense, solely to ensure compliance with the requirements of the monitoring program. The
                 Case 2:20-mj-00385-MLP Document 16 Filed 09/15/20 Page 2 of 3

The Honorable Michelle L. Peterson, United States Magistrate Judge                                            Page 2
Report of Supplemental Violations                                                                          9/15/2020

        defendant hereby consents to U.S. Probation and Pretrial Services’ use of electronic detection devices
        to evaluate the defendant’s access to WiFi (wireless fidelity) connections.

    x   You shall not have direct contact or indirect contact with any existing and/or future witnesses in this
        case.

    x   The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit,
        or obtaining a loan without approval of the defendant's U.S. Probation Officer.

    x   The defendant shall abide by all federal, state, and local directives regarding the COVID-19 pandemic.

    x   The defendant is barred from visiting any websites associated with any COVID-19 relief-related loans,
        grants, or other assistance. All internet activity on any digital devices, including laptops and cell
        phones, will be monitored by pretrial services to ensure compliance with this provision.


                                        PETITIONING THE COURT
6      To incorporate the violations contained in this petition in all future proceedings with the violation
previously reported to the Court on September 14, 2020, and

6       To issue a warrant under seal.

I allege the defendant has violated the following condition of supervision:

Nature of Noncompliance:

        2.     Committing the crime of assault-domestic violence on or about September 15, 2020, in violation
               of a standard condition of pretrial services that he not commit a federal, state, or local crime
               during the period of release.

United States Probation Officer Recommendation:
6     That violation #2 be added to the previous petition presently before the Court dated September 14, 2020
6     Issue a warrant

I consulted with Assistant United States Attorney Brian Werner, and he concurs with my recommendation.

I swear under penalty of perjury that the                 APPROVED:
foregoing is true and correct.                            Connie Smith
                                                          Chief United States Probation and Pretrial Services Officer
Executed on this 15th day of September, 2020.             BY:



A
Angela M. McGlynn
                                                          A
                                                          Patrick E. Robertson
Sr. United States Probation Officer                       Supervising United States Probation Officer
                Case 2:20-mj-00385-MLP Document 16 Filed 09/15/20 Page 3 of 3

The Honorable Michelle L. Peterson, United States Magistrate Judge                                        Page 3
Report of Supplemental Violations                                                                      9/15/2020

                       THE COURT FINDS PROBABLE CAUSE AND DIRECTS:
  The Issuance of a Summons (conditions of supervision shall remain in effect pending final adjudication)
  The Issuance of a Warrant under seal (conditions of supervision shall remain in effect pending final
  adjudication)
  To incorporate the violations contained in this petition under seal in all future proceedings with the
  violations previously reported to the Court
  To incorporate the violations contained in this petition and in all future proceedings with the violations
  previously reported to the Court
  Other




                                                           Michelle L. Peterson, United States Magistrate Judge

                                                                                  Date
